Citation Nr: 0009068	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  98-08 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	To be clarified



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



REMAND

The appellant had active service from August 1974 to July 
1985.  He was retired due to a physical disability.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Montgomery, Alabama Regional Office (RO).  

Initially, a problem of representation is presented.  A power 
of attorney form is completed to the "AVAC."  This document 
has not been acknowledged by anyone, nor is it clear that 
such group exists.  The appellant has been essentially 
unrepresented in the processing of this appeal.  It is 
unclear whether he has been fully informed of that fact.  It 
is also unclear whether he may have been seeking 
representation by the Alabama Department of Veterans Affairs.  
In view of the move described below, the RO ultimately ending 
up with this claims folder will not have individuals from 
that office available to review the claim.  Further 
clarification of this matter will be requested below.

Prior to the appeal's transfer to the Board for adjudication, 
the veteran moved to New York State.  As a result he was 
unable to attend a scheduled videoconference Board hearing in 
January 2000.  He contends that he did not receive timely 
notice of the hearing date.  He has indicated that he still 
wants some type of a hearing after his claims folder is 
transferred to the appropriate RO in light of his move.  He 
should be given the opportunity to request a new hearing with 
the RO, or the Board after his files are transferred to the 
RO which has jurisdiction of his new home address.  Although, 
this Remand is returned to the jurisdiction from which this 
appeal originated, as the Veteran has moved, the Board's 
instructions are directed to the receiving jurisdiction for 
appropriate development.

As an initial matter, the Board finds this claim to be well 
grounded, as did the RO.  Once a determination is made that 
the claim is well grounded, the Board has a duty to assist 
the veteran in the development of facts pertinent to his 
claim and ensure full compliance with due process.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.159 (1999).  This duty to assist involves obtaining a 
thorough and contemporaneous medical examination, and medical 
opinion especially where it is necessary to determine the 
current level of disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Review of the record reveals that service connection is in 
effect for headaches rated 30 percent disabling; residuals of 
ganglionic excision and osteochondroma excision of the left, 
with common perineal nerve injury, rated 20 percent 
disabling; and, residuals of a right hand injury, a cervical 
spinal contusion, and an irritable colon and duodenum, all 
rated noncompensably disabling.  He has reported 2 years of 
college education and last worked in 1997.

The Board notes that the veteran's medical diagnoses over the 
years have included cluster migraine headaches; left common 
peroneal nerve injury; chronic pain syndrome; recurrent 
neuroma, left leg; severe intractable pain, left leg; etc; 
all apparently co-exist to various degrees.  It appears that 
the pathologies significantly overlap, may be intertwined, 
and necessitate medical opinions to determine the relative 
severity of each physical, and possible psychiatric disorder 
and its effect on employability.  The Board believes that the 
medical evidence does not provide sufficient information to 
differentiate the severity of the service-connected disorders 
from that of the nonservice-connected disorders. In order to 
assess whether these disabilities now have any significant 
effect on his employability, the Board believes that further 
examination of these disabilities is advisable. 

Accordingly, the RO should undertake all additional 
development required, including examination of all the 
appellant's service- connected disabilities, to properly 
adjudicate his claim of entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities.  The case is REMANDED for the 
following development:

1.  The Montgomery RO should ascertain 
the current address of this veteran and 
determine the appropriate RO for 
processing the appellate claim.  If the 
appropriate address leads to another 
state apparently having jurisdiction, the 
claims file should be forwarded to that 
RO for consideration and the development 
set forth below.

2.  The veteran should be provided with 
power of attorney information from the 
appropriate RO so that he may make a 
selection of a representative if he so 
desires.  The veteran should also be 
contacted to ascertain whether he wants 
to have a personal hearing, and if so, of 
what type.  To the extent indicated steps 
should be undertaken to arrange such a 
hearing, as appropriate.

3.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his service 
connected disabilities, not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the veteran 
to request specifically any and all 
medical or treatment records or reports 
relevant to the above mentioned claim.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

4.  The veteran and his representative 
are advised that while the case is on 
remand status, they are free to submit 
additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992). 

5.  Once the above-requested records have 
been obtained and associated with the 
claims folder, and additional development 
completed, the RO should afford the 
veteran a comprehensive VA examination in 
order to fully assess the current nature 
and degree of severity of his service- 
connected headache, and left leg 
disorders. The veteran's complete claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination to facilitate a thorough, 
longitudinal review of the evidence, and 
the examiner should indicate in the 
examination report that he or she has 
reviewed the claims folder. All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail. The report of the examination(s) 
should include a detailed account of all 
manifestations of the disabilities found 
to be present, including the appropriate 
pathology.  If additional examinations 
are warranted in order to fully assess 
the veteran's disabilities, those too 
should be ordered.  

In addition, the examiner(s) should 
render an opinion as to the severity of 
each disability found and the impact each 
disability has, whether singularly or in 
combination, on the veteran's 
employability so that they may be rated.  
The examiner(s) should also generally 
address the extent of functional and 
industrial impairment from the veteran's 
identified disabilities.  See Gary v. 
Brown, 7 Vet. App. 229 (1994); Martin 
(Roy) v. Brown, 4 Vet. App. 136 (1993).  
If these matters cannot be determined 
without resort to mere conjecture, this 
should be commented upon by the 
examiner(s).  

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

7.  The RO should then readjudicate the 
issue of entitlement to a total rating 
for individual unemployability.  If the 
determination remains adverse to the 
claimant, the appellant and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, fully 
cites any applicable laws and regulations 
not previously cited, and the reasons and 
bases for the decision reached.  The 
appellant and representative should be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


